DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered. Claims 1, 3, 14, and 21-28 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 14, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the claims are drawn to a method of a method of treating or preventing lupus or SLE in a subject, comprising: (a) identifying the subject as having at least one differentially regulated biomarker selected from CD40, CD40L, CD86, CD80, and PD 1; and (b) administering an agent that inhibits the CD40 or CD28 signaling pathway. The agent may specifically be an anti-CD40 antibody, an anti-CD40L antibody, or an anti-CD28 antibody.

Second, there is no actual disclosure of any reagents used, no administration regimens, no actual dosages or positive steps in the "methods" claimed. There is no guidance or actual data of any reagent use for treatment (let alone prevention) of lupus. In the sole working example in the specification Applicants analyzed the B cell compartment of African American and European American SLE patients and healthy volunteer controls. Applicants discovered a distinct activated B cell signature in African American SLE patients with expansion of CD19+IgD-CD27- double negative (DN) B cells, higher expression of CD86 and CD40 ligand (CD40L) and lower CD40 surface expression in B cells, suggestive of a constitutively active CD40 pathway in these patients. There is no mentioning of treating or preventing any form of lupus. The specification presents, as “incorporated by reference”, the following antibodies that may be used for treating lupus:
i) the anti-CD40L antibody (a domain antibody which binds to and antagonize the
CD40L activity) BMS-986004;

iii) the anti-CD28 antibody (a domain antibody which binds to and antagonize the
CD28 activity) BMS-931699.
The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement); In re Curtis, 354
F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim's enablement is not equally conclusive of that claim's satisfactory written description"). The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re
Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).
Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the 
The claims broadly encompass all the antibodies that bind to CD40, CD40L, or CD28 for treating/preventing lupus while not showing any working examples in this respect and basing the claim on the potential use of three different antibodies BMS-986004, BMS-986090, BMS-931699. Thus Applicants instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
If Applicant is in possession of experimental data that show the use of other
antibodies or reagents that inhibit the CD40, CD40L or CD28 and are used for treating or preventing lupus, they are strongly encouraged to present them for critical examination.
On page 5 of the remarks Applicant argues that: “It was well known in the art at the time of filing this application that agents that inhibit the CD40 or CD28 signaling pathway could be used for treating lupus. See, e.g., Vanhove et al, Antibodies (Basel). 2017 Dec; 6(4): 19; and Murphy et al. Nature Reviews Rheumatology, 2019 July; 15: 403-412 (enclosed). The specification teaches the use of three antibodies BMS-986004, BMS-986090, BMS-931699  Information which is well known in the art need not be described in detail in the specification.” 
The arguments were carefully considered but not found persuasive because, to show possession, Applicant has to actually show that the antibodies (with a clear correlation between structure and function) are used for the method claimed. The prior art mentioned by Applicant in the Remarks makes clear that even some of the antibodies tried in clinical trials failed to perform as hypothesized and that CD28 blockade and CD40 blockade need further assessment in clinical Lupus. (Nota Bene, Vanhove et al. and Murphy et al. references indicated by Applicant have publication dates 2017 and 2019, clearly after the EFD 03/15/2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14, 21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck et al. (U.S. Pub. No. 20130288912), Katsiari et al. (Clinical Immunol. 103, 54-62, 2002), Chen et al. (U.S. Pub. No. 20140302070) and in further view of Nadler et al. (U.S. Pat. No. 8,895,010(all cited previously).
The claims are drawn to a method of treating or preventing lupus (which may be systemic lupus erythematosus (SLE)) in a subject, comprising: (a) identifying the subject as having five differentially regulated biomarker selected from CD40, CD40L, CD86, CD80, and PD1, possibly on a B cell; and (b) administering an agent that inhibits the CD40 or CD28 signaling pathway. The differentially regulated biomarker could be the downregulated expression of CD40, up-regulated expression of CD40L, up-regulated expression of CD86, up-regulated expression of CD80 and up-regulated expression of PD 1. The inhibitory agent may specifically bind specifically binds to CD40, CD40L, or CD28 and may be an anti-CD40L antibody, an anti-CD40L antibody an anti-CD28 antibody.

Erythematosus-associated disease state in a subject comprising the steps of: a) providing a sample to be tested; and b) measuring the presence and/or amount in the test sample of one or more biomarker(s) selected from the group defined in Table 1; wherein the presence and/or amount in the test sample of the one or more biomarkers selected from the group defined in Table 1 is indicative of a Systemic Lupus Erythematosus-associated disease state ([0005]). Two of the markers in Table 1 are CD40 and CD40L.
The reference does not mention the detection of the marker on a B cell per se and administering inhibitors of signaling pathways for CD40 or CD28.
Katsiari et al. further underscore the importance in the detection of CD40L in SLE cases. Katsiari specifically indicated that CD40L is overexpressed on the surface of T and B cells from patients with systemic lupus erythematosus (SLE) while the in vitro production of anti-dsDNA autoantibodies is abolished in the presence of antiCD40L mAbs. Furthermore treatment of lupus-prone mice with an anti-CD40L mAb prevents the development of nephritis and increases survival underscoring the critical role of CD40/CD40L interactions in the pathogenesis of the autoimmune response leading to tissue damage.
Chen et al. further establishes the importance of CD40-CD40L axis, together with other markers, for diagnosing SLE, disclosing that soluble forms of PD1, CD28, CD80,
CD86 and CTLA-4 can be found in sera of patients suffering from autoimmune diseases such as systemic lupus erythematosus ([0092]). Chen indicates that PD1 is up-regulated on B cells ([0003]).

antibodies for treatment (claim 28).
When considered in their totality, the references mentioned above establishes that it would have been obvious to consider the differential expression of CD40, CD40L,
CD86, CD80, and PD1 for a method for diagnosing SLE since the markers were known to be associated with lupus. Further, a skilled practitioner would have proceeded to treat the subject with known and tested methods such as administering anti-CD40L antibodies.
Thus, a person of ordinary skill in the art would have applied known and tested methods in the art to solve a medical problem with reasonable expectation of success given the knowledge in the art.
On page 7 of the remarks Applicant argues against the references individually.
Applicant argues that the references do not teach or suggest detection of five differentially regulated biomarkers of CD40, CD40L, CD86, CD80, and PD1.
The arguments were carefully considered but not found persuasive because,
The teachings have to be considered in combination and when read together, they mirror the knowledge in the art at the time that the invention was made and thus the artisan would have applied known and tested methods in the art to solve a medical problem with reasonable expectation of success given the knowledge in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck et al. (U.S. Pub. No. 20130288912), Katsiari et al. (Clinical Immunol. 103, 54-62, 2002), .
The claim adds the limitation that the treatment of SLE is performed with anti-
CD40 antibodies.
The teachings of Borrebaeck et al., Katsiari et al., and Chen et al. were presented supra and they were silent about treating SLE patients with anti-CD40 antibodies.
De Boer teaches methods for preventing or treating an antibody-mediated disease in patient comprising administration of a humanized monoclonal antibody or fragment thereof that is capable of binding to a human CD40 antigen located on the surface of a human B cell, wherein the binding of the antibody to the CD40 antigen prevents the growth or differentiation of the B cell. Humanized monoclonal antibodies and fragments useful in these methods are presented (abstract).Thus, the reference relates to humanized anti -CD40 antibodies and methods of preventing or treating antibody mediated diseases such as autoimmune diseases including systemic lupus erythematosus ( SLE) (co;. 1 , lines 15-22).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have treated SLE (diagnosed as per the teachings of
Borrebaeck et al., Katsiari et al., and Chen et al.) with the methods of de Boer with a reasonable expectation of success, since a person of ordinary skill in the art would have applied known and tested methods in the art to solve a medical problem with reasonable expectation of success given the knowledge in the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Borrebaeck
et al., Katsiari et al. (Clinical Immunol. 103, 54-62, 2002), Chen et al. (U.S. Pub. No. 20140302070) and in further view of Linsley et al. (U.S. Pat. No. 5,521,288).
The claim adds the limitation that the treatment of SLE is performed with anti-CD28 antibodies.
Linsley et al. demonstrated that the ligand for CD28 receptor is expressed on activated B cells and cells of other lineages. The use of anti -CD28 monoclonal antibodies is used to treat systemic lupus erythematosus (SLE) (col. 36, lines 21-44).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have treated SLE (diagnosed as per the teachings of Borrebaeck et al., Katsiari et al., and Chen et al.) with the methods of Linsley et al. with a reasonable expectation of success, since a person of ordinary skill in the art would have applied known and tested methods in the art to solve a medical problem with reasonable expectation of success given the knowledge in the art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647